DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 2-5 and 7-14 are pending.  Claims 2-4, 7-8, and 10-14 are withdrawn.  Claims 1 and 6 are cancelled. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent No. 6365395 by Antoniou (Antoniou) in view of U.S. Patent Publication No. 2002/0038787 by Hurwitz et al. (Hurwitz) and further in view of U.S. Patent Publication No. 2002/0139746 by Koslow (Koslow).
In regard to claim 5, Antoniou teaches a method of removing aggregated proteins from cells, and media proteins from a protein-containing stream (abstract; C1/L5-55); Antoniou does not explicitly teach removing lipids, carbohydrates and colloids from cell walls, and DNA; however, one of ordinary skill in the art would recognize that proteins derived from whole organisms or mammalian cell culture sources (C1/L24-26) will contain lipids, carbohydrates and colloids from cell walls, and DNA.  
Antoniou teaches flowing the stream through a purification system comprising a tangential fluid flow (TFF) prefilter device upstream of and in fluid communication with a second filtration membrane (abstract, first step; C1/L57 to C2/L10).  Antoniou teaches the TFF prefilter device comprises one or more layers of fibrous media selected to remove components 
Antoniou does not explicitly disclose the layers of fibrous media are disposed on both sides of a central portal of the TFF prefilter device. 
However, Koslow teaches a tangential flow filter configuration ([0029]; Figure 4A; [0049]).  Koslow teaches the TFF is spiral wound filter ([0027]-[0029]; Figure 4A; [0049]); reading on media disposed on both sides of a central portal of the TFF device ([0027]-[0029; Figure 4A: [0049], perforations 84).  Koslow teaches the central portal is capable of having fluid flowing therethrough ([0027]-[0029]; Figure 4A; [0049], perforations). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a spiral wound TFF device, as taught by Koslow, in the method of Antoniou as it is a known configuration of TFF devices. 
Antoniou does not teach the second filtration membrane is an affinity chromatography column.
Hurwitz teaches a method of removing proteins from a protein containing stream ([0043]; [0046]).  Hurwitz teaches that ultrafiltration and affinity separation purification, affinity sorption, chromatography, gel filtration are known separation methods to separate components from fluids ([0002]). 
Hurwitz establishes equivalency of separation units having various configuration e.g. affinity chromatography or ultrafiltration.  As instant specification is silent to unexpected 
Antoniou teaches a tangential fluid flow pre-filter device is a cellulosic ultrafiltration membrane (C1/L57 to C2/L10, cellulosic ultrafiltration membrane).  Antoniou specifically teaches the cellulosic ultrafiltration membrane is regenerated cellulose such as Vira Pure cellulosic membrane (C2/L61-67).  Antoniou teaches the ultrafiltration membrane includes polyethyersulfone, polysulfone, polyimide, PVDF or the like (C3/L16-20; see paragraph [00040] of the instant specification); capable of capturing constituents from a protein containing stream.  Antoniou teaches the size range of interest from virus is 20 to 100 nm (C3/L21-26).  Antoniou teaches the log retention value increases with the size of the particle projected area; the user will choose a membrane which give satisfactory LRV and protein recovery (C3/L21-34).  
Antoniou does not explicitly teach the fibrous media is particulate with an average diameter of 10 to 1000 microns.
As the efficiency of capture is a variable that can be modified, among others, by adjust said particulate average diameter, the precise particulate average diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed particulate average diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to claim 9, Antoniou teaches the method is a continuous mode method (abstract; C1/L5 to C2/L10). 
Response to Arguments 
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive.  
In regard to the Applicant’s argument that the Examiner has misconstrued the structures in Koslow; the passages cited do not support a central portal having fibrous media disposed on both sides; Figure 4A-4C of Koslow have a support tube 88 which connotes a hollow device; the support tube 88 is merely a rod having media wrapped around it and fluid does not flow into the support tube 88; the claims require a portal by which a fluid can flow through; Koslow shows perforations disposed on the top 82 so that fluid flows on the outside on the filter and not through a support tube, the Examiner does not find this persuasive. 
As noted above: Koslow teaches the TFF is spiral wound filter ([0027]-[0029]; Figure 4A; [0049]); reading on media disposed on both sides of a central portal of the TFF device ([0027]-[0029; Figure 4A: [0049], perforations 84).  Koslow teaches the central portal is capable of having fluid flowing therethrough ([0027]-[0029]; Figure 4A; [0049], perforations 84).


    PNG
    media_image1.png
    1030
    639
    media_image1.png
    Greyscale

In regard to the Applicant’s argument that Antoniou does not teach fibrous media disposed on both sides of a central portal of the TFF prefilter device, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Koslow teaches fibrous media disposed on both sides of a central portal.
In regard to the Applicant’s argument that Hurwitz does not teach fibrous media disposed on both sides of a central portal of the TFF prefilter device; Hurwitz focuses on size based exclusion and there is no suggestion that it would be combinable with TFF; one of ordinary skill would not be motivated to look to Hurwitz for combining the methods of Antoniou; the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Koslow teaches fibrous media disposed on both sides of a central portal. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hurwitz establishes equivalency of separation units having various configuration e.g. affinity chromatography or ultrafiltration.  As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the ultrafiltration membrane of Antoniou with the affinity chromatography column of Hurwitz since modified would have involved a mere substitution of known equivalent structures for filtering protein stream.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KARA M PEO/Primary Examiner, Art Unit 1777